 
 
Exhibit 10.1
 
CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of March 26, 2008,
by and between EMPLOYERS HOLDINGS, INC., a Nevada corporation (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1.    LINE OF CREDIT.


(a)    Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including March 26, 2011, not to exceed at any time the aggregate principal
amount of Fifty Million Dollars ($50,000,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements.  Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by that certain Revolving Line of Credit Note, dated
March 26, 2008, executed by Borrower and payable to the order of Bank (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.


(b)    Letter of Credit Subfeature.  As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby letters of credit for the account of Borrower (each,
a “Letter of Credit” and collectively, “Letters of Credit”); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed Five Million Dollars ($5,000,000.00).  The form and substance
of each Letter of Credit shall be subject to approval by Bank, in its sole
discretion.  Each Letter of Credit shall be issued for a term not to exceed
three hundred sixty (360) days, as designated by Borrower; provided however,
that no Letter of Credit shall have an expiration date subsequent to the
maturity date of the Line of Credit.  The undrawn amount of all Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder.  Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance
thereof.  Each drawing paid under a Letter of Credit shall be deemed an advance
under the Line of Credit and shall be repaid by Borrower in accordance with the
terms and conditions of this Agreement applicable to such advances; provided
however, that if advances under the Line of Credit are not available, for any
reason, at the time any drawing is paid, then Borrower shall immediately pay to
Bank the full amount drawn, together with interest thereon
 

--------------------------------------------------------------------------------


 
from the date such drawing is paid to the date such amount is fully repaid by
Borrower, at the rate of interest applicable to advances under the Line of
Credit.  In such event Borrower agrees that Bank, in its sole discretion, may
first debit the Collection Account (as defined below), and if there are
insufficient funds therein, may then debit any other deposit account maintained
by Borrower with Bank, for the amount of any such drawing.


(c)    Borrowing and Repayment.  Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.  


SECTION 1.2.    INTEREST/FEES.


(a)    Interest.  The outstanding principal balance of each credit subject
hereto shall bear interest from the date such drawing is paid to the date such
amount is fully repaid by Borrower, at the rate of interest set forth in each
promissory note or other instrument or document executed in connection
therewith.


(b)    Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.


(c)    Unused Commitment Fee.  Borrower shall pay to Bank a fee equal to
one-tenth percent (0.10%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Line of Credit,
which fee shall be calculated on a quarterly basis by Bank and shall be due and
payable by Borrower in arrears within ten (10) days after each billing is sent
by Bank.


(d)    Letter of Credit Fees.  Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to three-tenths percent (0.30%) per
annum (computed on the basis of a 360-day year, actual days elapsed) of the face
amount thereof, and (ii) fees upon the payment or negotiation of each drawing
under any Letter of Credit and fees upon the occurrence of any other activity
with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank’s standard fees and charges then in effect for such
activity.


SECTION 1.3.    COLLECTION OF PAYMENTS.  Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by charging
Borrower’s deposit account number 4121458269 with Bank (the “Collection
Account”), or any other deposit account maintained by Borrower with Bank, for
the full amount thereof.  Should there be insufficient funds in any such deposit
account to pay all such sums when due, the full amount of such deficiency shall
be immediately due and payable by Borrower.
 

 
- 2 -

--------------------------------------------------------------------------------


 
 SECTION 1.4.   COLLATERAL.


As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower hereby grants to Bank security interests of first
priority in Borrower’s custody account 22831700 maintained with Wells Fargo
Bank, N.A. Institutional Trust Services (“Custody Account”).

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1.    LEGAL STATUS.  Borrower is a corporation, duly organized and
existing and in good standing under the laws of Nevada, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.


SECTION 2.2.    AUTHORIZATION AND VALIDITY.  This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.


SECTION 2.3.    NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4.    LITIGATION.  There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.


SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT.  The annual financial
statement of Borrower dated December 31, 2007, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower, (b) disclose all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed
 
- 3 -

--------------------------------------------------------------------------------


 
or contingent, and (c) have been prepared in accordance with generally accepted
accounting principles consistently applied.  Since the dates of such financial
statements there has been no material adverse change in the financial condition
of Borrower, nor has Borrower mortgaged, pledged, granted a security interest in
or otherwise encumbered any of its assets or properties except in favor of Bank
or as otherwise permitted by Bank in writing.


SECTION 2.6.    INCOME TAX RETURNS.  Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7.    NO SUBORDINATION.  There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.    PERMITS, FRANCHISES.  Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.


SECTION 2.9.    ERISA.  Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.


SECTION 2.10.        OTHER OBLIGATIONS.  Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.


SECTION 2.11.        ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to
Bank in writing prior to the date hereof, Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the
environment.  Borrower has no material contingent liability in connection with
any release of any toxic or hazardous waste or substance into the environment.


- 4 -

--------------------------------------------------------------------------------


 
ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:


(a)    Approval of Bank Counsel.  All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.


(b)    Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)  
This Agreement and each promissory note or other instrument or document required
hereby.

(ii)  
Certificate of Incumbency.

(iii)  
Secretary’s Certificate attaching board resolutions authorizing transaction.

(iv)  
Security Agreement: Securities Account.

(v)  
Addendum to Security Agreement: Securities Account.

(vi)  
Securities Account Control Agreement.

(vii)  
Statement of Purpose.

(viii)  
Disbursement Order.

(ix)  
Institutional Trust Services Account Set Up and Disclosures Custody Account
Management Information for Employers Holdings, Inc. Custody Account (to include
an amended authorization allowing internal Wells Fargo Bank, N.A. disclosure of
custody account information).

(x)  
Custody Agreement For Non-ERISA Assets.

(xi)  
Institutional Trust Services Custody Fee Schedule for Employers Holdings, Inc.

(xii)  
Service Agreement Trust Portfolio Reporting Service.

(xiii)  
Authorized Signers List of Employers Holdings, Inc.

(xiv)  
Such other documents as Bank may require under any other Section of this
Agreement.



(c)    Financial Condition.  There shall have been no material adverse change,
as reasonably determined by Bank, in the financial condition or business of
Borrower, nor any material decline, as reasonably determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower.


SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:


(a)    Compliance.  The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such
 
- 5 -

--------------------------------------------------------------------------------


 
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.


(b)    Documentation.  Bank shall have received all additional documents which
may be required in connection with such extension of credit.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, and shall cause each of Borrower’s subsidiaries
to, unless Bank otherwise consents in writing:


SECTION 4.1.    PUNCTUAL PAYMENTS.  Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein.


SECTION 4.2.    ACCOUNTING RECORDS.  Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.


SECTION 4.3.    FINANCIAL STATEMENTS.  Provide to Bank all of the following, in
form and detail satisfactory to Bank:


(a)    not later than 100 days after and as of the end of each fiscal year, a
consolidated financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheets, statements of income,
retained earnings, cash flow and 10-K filing.


(b)    not later than 60 days after and as of the end of each fiscal quarter, a
consolidated financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheets, statements of income,
retained earnings, cash flow and 10-Q filing;


(c)    not later than 60 days after and as of the end of the preceding fiscal
year, a projection of consolidated financial statements of Borrower; prepared by
Borrower;


(d)   [intentionally omitted];


(e)    not later than 90 days after and as of the end of each fiscal year, an
annual statutory statement for each subsidiary of Borrower that is a regulated
insurance company;


- 6 -

--------------------------------------------------------------------------------


 
 
       (f)    not later than 60 days after and as of the end of each fiscal
quarter, a quarterly statutory statement for all regulated insurance companies;


(g)    as soon as available, copies of all registration statements and annual,
quarterly, monthly or other regular reports which Borrower files with the United
States Securities and Exchange Commission;


(h)    upon Bank’s request, Borrower shall furnish independent actuarial reserve
adequacy reports for Borrower’s insurance company subsidiaries in the form and
substance utilized by Borrower and its subsidiaries in the ordinary course of
their businesses, and issued by the actuarial consultant designated by such
insurance company subsidiaries;


(i)    not later than 15 days after and as of the end of each month, a trust and
custody account statement covering the Custody Account, to be delivered by
either Borrower or, at the direction of Borrower, Wells Fargo Bank, N.A.’s
Institutional Trust Service Group;


(j)    from time to time such other information as Bank may reasonably request.


SECTION 4.4.    COMPLIANCE.  Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of Borrower’s and its subsidiaries business; and comply with the
provisions of all documents pursuant to which Borrower and each of Borrower’s
subsidiaries is organized and/or which govern each such person’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to each such person and/or its
business.


SECTION 4.5.    INSURANCE.  Maintain and keep in force, for each business in
which Borrower and each of Borrower’s subsidiaries is engaged, insurance of the
types and in amounts customarily carried in similar lines of business, including
but not limited to fire, extended coverage, public liability, flood, property
damage and workers’ compensation, and deliver to Bank from time to time at
Bank’s request schedules setting forth all insurance then in effect.


SECTION 4.6.    FACILITIES.  Keep all properties useful or necessary to
Borrower’s and its subsidiaries businesses in good repair and condition, and
from time to time make necessary repairs, renewals and replacements thereto so
that such properties shall be fully and efficiently preserved and maintained.


SECTION 4.7.    TAXES AND OTHER LIABILITIES.  Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower or a subsidiary of Borrower is obligated to make such payment.
 
 
- 7 -

--------------------------------------------------------------------------------


 


SECTION 4.8.    LITIGATION.  Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or any of Borrower’s
subsidiaries with a claim in excess of $5,000,000.00.


SECTION 4.9.    NOTICE TO BANK.  Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Bank in reasonable detail of:  (a) the occurrence of any Event of Default as
defined in Article VI of this Agreement, or any condition, event or act which
with the giving of notice or the passage of time or both would constitute such
an Event of Default; (b) any change in the name or the organizational structure
of Borrower or any of Borrower’s subsidiaries; (c) the occurrence and nature of
any Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower or any of Borrower’s
subsidiaries is required to maintain, or any uninsured or partially uninsured
loss through liability or property damage, or through fire, theft or any other
cause materially affecting Borrower’s property or the property of a subsidiary
of Borrower.
 
ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, and, if specified below, shall
cause each of Borrower’s subsidiaries to not, without Bank’s prior written
consent (which consent or denial thereof, shall not be unreasonably delayed
under the circumstances):


SECTION 5.1.    USE OF FUNDS.  Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.    OTHER INDEBTEDNESS.  Create, incur, assume or permit to exist,
or permit any of Borrower’s subsidiaries to create, incur, assume or permit to
exist, any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank
under the Loan Documents and (b) additional indebtedness not to exceed an
aggregate amount outstanding at any time of up to $250,000,000.00.


SECTION 5.3.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as conducted as of the date hereof; acquire all or
substantially all of the stock or assets of any other entity; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s assets except in the ordinary course of its business.  Specifically
excepted from this covenant is the previously announced acquisition of AmCOMP
Incorporated and its subsidiaries as well as any future acquisitions in which
the proposed merger or acquisition does not exceed twenty (20%) percent of the
market capitalization of Borrower immediately prior to such announcement.
 
 
- 8 -

--------------------------------------------------------------------------------


 

 
SECTION 5.4.    GUARANTIES.  Guarantee or become liable, or permit any of
Borrower’s subsidiaries to guarantee or become liable, in any way as surety,
endorser (other than the endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower or any of
Borrower’s subsidiaries as security for, any liabilities or obligations of any
other person or entity, except any of the foregoing in favor of Bank, or those
liabilities of Borrower and Borrower’s subsidiaries existing as of, and
disclosed to Bank prior to, the date hereof.


SECTION 5.5.    LOANS, ADVANCES, INVESTMENTS.  Make any loans or advances to or
investments in any person or entity, or permit any of Borrower’s subsidiaries to
make any loans or advances to or investments in any person or entity, except any
of the foregoing existing as of, and disclosed to Bank, prior to, the date
hereof.  Specifically exempted from this provision are (a) the announced and
anticipated acquisition of AmCOMP Incorporated, which Borrower intends to
finance, (b) any loan, advance or investment that does not, together with all
other loans, advances and investments permitted pursuant to this clause (b),
exceed an aggregate amount of $125,000,000.00, and (c) investments of monies by
the Borrower as needed from time to time in the ordinary course of its business
and cash management practices.


SECTION 5.6.    PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof.  Specifically excepted from this provision are any deposits of cash or
securities required by the state insurance departments in the states in which
Borrower or its subsidiaries operate or for any acquisition of operating assets
required from time to time in the ordinary course of Borrower’s business.


 
ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:


(a)    Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.


(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence.
 
 
- 9 -

--------------------------------------------------------------------------------



 
(d)    Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower has incurred any debt
or other liability to any person or entity, including Bank.


(e)    The filing of a notice of judgment lien against Borrower; or the
recording of any abstract of judgment against Borrower or the service of a
notice of levy and/or of a writ of attachment or execution, or other like
process, or the entry of a final judgment against Borrower, in each case,
against a material portion of the assets of Borrower.


(f)    Borrower shall become insolvent, or shall suffer or consent to or apply
for the appointment of a receiver, trustee, custodian or liquidator of itself or
any of its property, or shall generally fail to pay its debts as they become
due, or shall make a general assignment for the benefit of creditors; Borrower
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time (“Bankruptcy Code”), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower, or Borrower
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(g)    [Intentionally Omitted].


(h)    The dissolution or liquidation of Borrower if a corporation, partnership,
joint venture or other type of entity; or Borrower, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of twenty-five percent or more of the
equity securities of Borrower entitled to vote for members of the board of
directors of Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right).


SECTION 6.2.    REMEDIES.  Upon the occurrence of any Event of Default:  (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights,
 
- 10 -

--------------------------------------------------------------------------------


 
powers and remedies available under each of the Loan Documents, or accorded by
law, including without limitation the right to resort to any or all security for
any credit subject hereto and to exercise any or all of the rights of a
beneficiary or secured party pursuant to applicable law.  All rights, powers and
remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.    NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2.    NOTICES.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:  EMPLOYERS HOLDINGS, INC.
10375 Professional Circle
Reno, NV  89521


BANK:         WELLS FARGO BANK, NATIONAL ASSOCIATION
San Gabriel Valley Regional Commercial Banking Office
1000 Lakes Drive, Suite 250
West Covina, CA  91790


or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or five (5) days after deposit in
the U.S. mail, first class and postage prepaid; (c) if sent by telecopy, upon
receipt; and (d) if sent via overnight courier, upon delivery.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include only
outside counsel fees), expended or incurred by Bank in connection with (a) the
negotiation and preparation of this Agreement and the other Loan Documents,
Bank’s continued administration hereof and thereof, and the preparation of any
amendments and waivers hereto and thereto, (b) the enforcement of Bank’s rights
and/or the collection of any amounts which become due to Bank under any of the
Loan Documents, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether
 
- 11 -

--------------------------------------------------------------------------------


 
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, or any collateral required hereunder to any prospective
assignee so long as such person has executed a nondisclosure agreement in form
and substance reasonably satisfactory to Bank and Borrower.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.    TIME.  Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.


SECTION 7.8.          SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.


SECTION 7.9.    COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10.        GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.
 
 
- 12 -

--------------------------------------------------------------------------------



 
SECTION 7.11.        ARBITRATION.


  (a)       Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.


(b)      Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Nevada selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the
“Rules”).  If there is any inconsistency between the terms hereof and the Rules,
the terms and procedures set forth herein shall control.  Any party who fails or
refuses to submit to arbitration following a demand by any other party shall
bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute.  Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.


(c)       No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)       Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Nevada or a neutral retired judge of the state
or federal judiciary of Nevada, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is
 
- 13 -

--------------------------------------------------------------------------------


 
arbitratable and will give effect to the statutes of limitation in determining
any claim.  In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication.  The arbitrator shall resolve all disputes in
accordance with the substantive law of Nevada and may grant any remedy or relief
that a court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award.  The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
Nevada Rules of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.


(e)       Discovery.  In any arbitration proceeding, discovery will be permitted
in accordance with the Rules.  All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date.  Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.


(f)        Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)       Payment Of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)       Real Property Collateral.  Notwithstanding anything herein to the
contrary, no dispute shall be submitted to arbitration if the dispute concerns
indebtedness secured directly or indirectly, in whole or in part, by any real
property unless (i) the holder of the mortgage, lien or security interest
specifically elects in writing to proceed with the arbitration, or (ii) all
parties to the arbitration waive any rights or benefits that might accrue to
them by virtue of the single action rule statute of Nevada, thereby agreeing
that all indebtedness and obligations of the parties, and all mortgages, liens
and security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable.


(i)        Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for
 
- 14 -

--------------------------------------------------------------------------------


 
arbitration by or between the parties potentially applies to a dispute, the
arbitration provision most directly related to the Loan Documents or the subject
matter of the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the Loan Documents or any
relationship between the parties.


[Signatures to follow on next page]
 
 
- 15 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


 
 
EMPLOYERS HOLDINGS, INC.
 
WELLS FARGO BANK,
  NATIONAL ASSOCIATION
      By:  
   /s/ William E. Yocke
   By:   
/s/ Ivy O. Wong
 
Name:       William E. Yocke
 
Ivy O. Wong
Title:    EVP, Chief Financial Officer
 
Vice President